 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 1 of 8 PAGEID #: 75




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


GARY TIPTON,                                  :      CASE NO.: 20cv-4848

                                              :      JUDGE MORRISON
                    Plaintiff,
                                              :      MAGISTRATE VASCURA
      v.
                                              :
OHIO STATE UNIVERSITY
HOSPITAL, et al.,
                                              :
                    Defendants.

                                 OPINION AND ORDER

      This matter is before the Court for consideration of an Order and Report and

Recommendation (R&R) issued by the Magistrate Judge on December 13, 2020.

(ECF No. 7). In key part, the R&R recommends full dismissal of this action under

28 U.S.C. § § 1915(e)(2)(b) and 1915A(b) for failure to state a claim upon which

relief may be granted. Id. at 1. Pro se Plaintiff Gary Tipton, an Ohio inmate,

objects. 1 (ECF No. 14.)

                                   BACKGROUND

      The R&R correctly set forth an overview of this action as follows:

                    According to Plaintiff’s Complaint, on January 24,
             2020, he was taken to Ohio State University Hospital for
             a “self-inflicted abdominal wound with an insertion of

      1  Mr. Tipton’s Objection was due by December 17, 2020. His Objection was
not filed until January 7, 2021. Because the Court prefers deciding issues on the
merits, and because his Objection in related case number 20cv-4843 was timely, the
Court shall address his untimely Objection in this case.
                                          1
 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 2 of 8 PAGEID #: 76




             foreign body (razor blades).” Several doctors and nurses
             (identified as “OSU Hospital ER Doctor John Doe,” “OSU
             Hospital Charge Nurse John Doe,” and “OSU Hospital
             Nurse Jane Doe” in the Complaint) evaluated and spoke
             with Plaintiff. When hospital staff told Plaintiff that his
             x-rays were negative for any foreign bodies in his
             abdominal cavity, Plaintiff alleges he used his own fingers
             to extract a razor blade from his abdominal cavity,
             showed to hospital staff, and then swallowed
             it. After another round of x-rays came back negative,
             Plaintiff was discharged from the hospital. Plaintiff
             alleges that hospital staff refused to bandage his
             abdominal wound and Plaintiff further injured himself by
             roughly removing an IV from his arm. Plaintiff contends
             he “should never have been able to leave in this condition”
             because he was suicidal, mentally unstable, and a danger
             to himself.
                     Plaintiff seeks both punitive and compensatory
             damages against Ohio State University Hospital and
             against the Doe Defendants in their individual capacities
             for alleged “reckless or callous indifference to [Plaintiff’s]
             rights” and “pain and suffering, mental abuse and
             neglect.”

(ECF No. 7 at 3.) After granting Mr. Tipton’s IFP motion, the Magistrate held his

medical malpractice claims against Ohio State University Hospital were subject to

dismissal pursuant to Eleventh Amendment immunity. Id. at 6. The R&R further

recommended dismissal of his medical malpractice claims against the individual

defendants because the Court lacks jurisdiction as to those defendants. Id. at 6-7.

And, assuming that the Complaint asserted a 42 U.S.C. § 1983 deliberate

indifference claim, the R&R suggested dismissal of that count as well without

prejudice because “Plaintiff’s allegations fall short of the unnecessary and wanton

infliction of pain required for an Eighth Amendment claim.” Id. at 8 (citing Jones v.

Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010)).

                                           2
 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 3 of 8 PAGEID #: 77




The R&R lastly determined that Mr. Tipton’s Motion to Appoint Counsel was moot.

Id. at 9.

                             STANDARD OF REVIEW

       The federal in forma pauperis statute, 28 U.S.C. § 1915, “is designed to

ensure that indigent litigants have meaningful access to the federal courts.” Neitzke

v. Williams, 490 U.S. 319, 324 (1989) (citation omitted). Because a nonpaying

litigant “lacks an economic incentive to refrain from filing frivolous, malicious, or

repetitive lawsuits,” 28 U.S.C. § 1915(e) provides in pertinent part:

             (2) Notwithstanding any filing fee, or any portion thereof,
             that may have been paid, the court shall dismiss the case
             at any time if the court determines that—

                    (A) The allegation of poverty is untrue; or

                    (B) The action or appeal—

                           (i) is frivolous or malicious;

                           (ii) fails to state a claim on which relief may
                           be granted; or

                           (iii) seeks monetary relief against a
                           defendant who is immune from such relief.


28 U.S.C. § 1915(e)(2). Similarly, 28 U.S.C. § 1915A requires courts to screen

complaints to “identify cognizable claims or dismiss the complaint, or any portion of

the complaint, if the complaint—is frivolous, malicious, or fails to state a claim upon

which relief may be granted.”

       The same “dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim under [28 U.S.C. § 1915(e)(2) and 28 U.S.C. §


                                            3
 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 4 of 8 PAGEID #: 78




1915A] because the relevant statutory language tracks the language of Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470-471 (6th Cir. 2010). Thus, the Court

must construe the complaint in the light most favorable to the plaintiff and

determine whether the factual allegations present a plausible claim. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662

(2009) (clarifying the plausibility standard articulated in Twombly).

      “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Although a plaintiff’s complaint need

not contain “detailed” factual allegations, its “[f]actual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Twombly, 550 U.S. at 555. In other words, a

complaint is not sufficient if it “tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

However, “[p]ro se complaints are to be held ‘to less stringent standards than formal

pleadings drafted by lawyers,’ and should therefore be construed liberally.” Garrett

v. Belmont County Sheriff’s Dep’t, 374 Fed. Appx. 612, 614 (6th Cir. 2010) (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972)).

                                      ANALYSIS

      Plaintiff’s Objection (ECF No. 8) incorporates his Objection filed in related

case 20cv-4843 (ECF No. 14). Mr. Tipton states that his Complaint is meant to also

assert a claim against Defendants under the Emergency Medical Treatment and



                                            4
 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 5 of 8 PAGEID #: 79




Active Labor Act (EMTALA), 42 U.S.C. § 1395dd. (ECF No. 8 at 1-2.) The act

“places obligations of screening and stabilization upon hospitals and emergency

rooms that receive patients suffering from an ‘emergency medical condition.’”

Roberts v. Galen of Va., Inc., 525 U.S. 249, 250 (1999). If an individual requests

examination or treatment at a hospital emergency department, “the hospital must

provide for an appropriate medical screening examination within the capability of

the hospital’s emergency department.” 42 U.S.C. § 1395dd(a). If the hospital

determines that the individual indeed suffers from such an emergency medical

condition, it then must provide either “such treatment as may be required to

stabilize the medical condition,” or must provide “for transfer of the individual to

another medical facility.” 42 U.S.C. § 1395dd(b)(1)(A) and (B).

      Mr. Tipton’s Objection states that the Defendants violated EMTALA by

failing to medicate and stabilize him before authorizing his release in violation of

the EMTALA. (ECF No. 14 at 2-5). Initially, the Court notes that an EMTALA

claim is “not a substitute for [a] state law [medical] malpractice action[], and

[EMTALA] was not intended to guarantee proper diagnosis or to provide a federal

remedy for misdiagnosis or medical negligence.” Estate of Taylor v. Paul B. Hall

Reg'l Med. Ctr., No. 98-5052, 1999 U.S. App. LEXIS 16761, at *8 (6th Cir. July 15,

1999). To the extent that Mr. Tipton wants to bring a proper EMTALA claim

against the Ohio State University Hospital, such a claim would be barred pursuant

to Eleventh Amendment immunity. See ECF No. 7 at 6 (citing cases). To the extent

that Mr. Tipton wants to bring an EMTALA claim against the individual



                                           5
 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 6 of 8 PAGEID #: 80




defendants, the act does not authorize a private right of action against individuals.

Moses v. Providence Hosp. & Med. Ctrs., Inc., 561 F.3d 573, 587 (6th Cir. 2009).

      Mr. Tipton makes no objections to the R&R’s dismissal of his state medical

malpractice claims against Ohio State University Hospital and the individual

defendants. The Court thus ADOPTS the R&R’s recommendation on these claims.

Mr. Tipton’s state medical malpractice claims against Ohio State University

Hospital are DISMISSED. His state medical malpractice claims against the

individual defendants are DISMISSED WITHOUT PREJUDICE.

      Mr. Tipton’s Objection clarifies that his Complaint asserts a claim under

§ 1983 against the individual defendants for deliberate indifference in violation of

the Eighth Amendment. (ECF No. 8; ECF No. 14 in case number 20cv-4843.) In this

regard, the Court agrees with the Magistrate that Mr. Tipton’s Complaint alleges

inadequate, not non-existent, care. As such, the Magistrate properly determined

that the Complaint’s § 1983 allegations are insufficient under Jones, 625 F.3d at

941. (ECF No. 7 at 8.) Mr. Tipton’s Objection to the R&R’s holding as to his § 1983

claims is OVERRULED. The Court ADOPTS the R&R’s recommendation of

dismissal for those claims. Mr. Tipton’s § 1983 claims are DISMISSED.

      Lastly, in conjunction with his objection, Mr. Tipton also moves for waiver of

the filing fee in this action. His Motion for Leave to Proceed In Forma Pauperis

(“IFP”) was granted on December 3, 2020 (ECF No. 7); however, as a prisoner, Mr.

Tipton is required to pay, over time, the $350 filing fee in full. 28 U.S.C.




                                           6
 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 7 of 8 PAGEID #: 81




§ 1915(b)(1)–(2). Mr. Tipton argues that because he filed two related cases (which

involve events happening shortly after each other but occurring at different

hospitals and naming different defendants), fairness requires that he should be

required to pay the filing fee for only one of these two cases. (See Case No. 2:20-cv-

4843.)

         His argument lacks merit. The two cases involve non-overlapping defendants

and non-overlapping facts. Defendants in this case would not be properly joined

with defendants in the related case under Federal Rule of Civil Procedure 20, as Mr.

Tipton asserts rights to relief against them arising out of separate transactions, and

there is no question of law or fact common to all defendants. See Fed. R. Civ. P.

20(a)(2). In the context of claims brought by inmates, the United States Court of

Appeals for the Seventh Circuit has also observed that, “[u]nrelated claims against

different defendants belong in different suits . . . to ensure that prisoners pay the

required filing fees—for the Prison Litigation Reform Act limits to 3 the number of

frivolous suits or appeals that any prisoner may file without prepayment of the

required fees.” George v. Smith, 507 F.3d 605, 506 (7th Cir. 2007) (citing 28 U.S.C.

§ 1915(g)).

         Accordingly, Plaintiff properly filed two separate actions against the two

separate sets of Defendants. He is therefore required to pay the filing fee in each

action and his motion to waive the filing fee in this action is DENIED.

                                     CONCLUSION

         The Court ADOPTS the R&R ’s granting Mr. Tipton’s IFP motion.



                                            7
 Case: 2:20-cv-04848-SDM-CMV Doc #: 9 Filed: 02/02/21 Page: 8 of 8 PAGEID #: 82




      Without objection, the Court ADOPTS the R&R’s recommendation that Mr.

Tipton’s Motion to Appoint Counsel is MOOT.

      Mr. Tipton’s state medical malpractice claims against Ohio State University

Hospital are DISMISSED.

      Mr. Tipton’s state medical malpractice claims against the individual

defendants are DISMISSED WITHOUT PREJUDICE to filing in the Court of

Claims.

      Mr. Tipton’s § 1983 claims are DISMISSED.

      Mr. Tipton’s Objections are OVERRULED.

      The Court ADOPTS the R&R in full.

      Mr. Tipton’s Motion to Waive Filing Fee (ECF No. 8) is DENIED.

      This case is dismissed.

      IT IS SO ORDERED.

                                      s/Sarah D. Morrison
                                      SARAH D. MORRISON
                                      UNITED STATES DISTRICT JUDGE




                                         8
